United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Neosho, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1664
Issued: April 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2011 appellant filed a timely appeal from the June 10, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) affirming a May 4, 2010 termination
decision. Pursuant to Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation
effective November 23, 2009.
FACTUAL HISTORY
On February 5, 2009 appellant, then a 57-year-old building maintenance custodian, was
injured when he fell into a van while holding a box. He skinned his right leg and felt immediate
pain in his right shoulder and arm. Appellant did not stop work but received medical attention
1

5 U.S.C. §§ 8101-8193.

that day. He was released to return to work with temporary work restrictions and retired on
February 28, 2009. OWCP accepted the claim for right knee abrasion, right shoulder
supraspinatus tendinosis and right shoulder full thickness tear. On April 6, 2009 Dr. Robert
Lieurance, a Board-certified orthopedic surgeon, released appellant to regular-duty work. Due to
increasing right shoulder symptoms, appellant underwent a June 3, 2009 right shoulder
arthroscopy, which OWCP authorized. He then elected FECA benefits effective June 3, 2009.
In a November 23, 2009 report, Dr. Lieurance noted that appellant had some limitation in
internal rotation and released him to regular work duties. In a November 23, 2009 slip, he
reiterated that appellant was fit for regular duty. On November 23, 2009 Dr. Lieurance advised
that appellant had no work restrictions. The employer’s portion of the form indicated that
appellant’s date-of-injury job as building maintenance custodian required lifting and carrying 30
pounds one hour a day and reaching above shoulder intermittently zero to one hour per day,
among other things.
In a November 23, 2009 letter, appellant noted that his physician released him to full duty
and requested that OWCP stop his compensation payments and restore his annuity through the
Office of Personnel Management.
By decision dated December 3, 2009, OWCP terminated appellant’s wage-loss
compensation benefits effective November 23, 2009. It advised that the claim remained open for
medical care.
In a December 14, 2009 report, Dr. Lieurance noted that appellant was doing well and
could continue full duty without restrictions. He found that appellant had six percent permanent
impairment of the right shoulder under the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment.
On December 14, 2009 appellant requested an oral hearing before an OWCP hearing
representative. In a December 14, 2009 letter, he argued that Dr. Lieurance’s release to work
was based on a duty status report (Form CA-17) provided by OWCP’s contract nurse which
contained an erroneous description of his duties. Appellant noted that the duty status report
stated that his duties included intermittent reaching above the shoulder for less than one hour a
day, while his duties included overhead dusting and repairing light fixtures that required
continuous and prolonged reaching above the shoulder. He stated that, when he told
Dr. Lieurance that he did continuous and prolonged reaching above the shoulder level work, the
physician stated that he would not have released him had he known.
On February 1, 2010 appellant requested a review of the written record instead of an oral
hearing. He provided a statement from three coworkers who corroborated his assertion that his
job required continuous and prolonged reaching with regard to maintaining 163 light fixtures at
work. Appellant contended that he was not fit for his date-of-injury job and requested
compensation. A January 27, 2010 typed statement signed by coworkers Douglas Efird, Joshua
Hobson and Sharon Ragsdale, all clerks, stated: “We the undersigned worked with [appellant]
for a number of years at the [employing establishment]. During that time we witnessed that part
of [appellant’s] regular duties consisted of continuous prolonged reaching while repairing and
cleaning light fixtures.”

2

In a February 24, 2010 letter, Sherry Winkinhofer, a human resource management
specialist at the employing establishment, noted that, while appellant may have had
responsibility for the maintenance of 163 light fixtures in his facility, such tasks were not
continuous nor prolonged and would not require prolonged and continuous reaching. Any
repairs would be made on an as-needed basis and would only involve one fixture at a time.
Other maintenance tasks such as dusting were not done more than biannually and, by standard
practice, would be broken down into segmented blocks of time. The work would not be done all
at the same time or continuously, limiting the amount of time spent at any one time in doing
these tasks. Ms. Winkinhofer noted that a review of the job qualification standard form appellant
referenced contained a multitude of required competencies. While the form indicated that the
applicant must be able to perform “standing, walking, climbing, bending, reaching and stooping
for prolonged periods of time,” he was not required to do continuous prolonged reaching above
the shoulder. Ms. Winkinhofer stated that this job qualification standard was a generic
description that encompassed all the duties that might be required by someone in his position and
did not literally translate to the duties and tasks actually assigned or required by appellant for his
position. She stated that appellant’s real life work requirements were properly detailed by the
Form CA-7 provided to Dr. Lieurance.
In an undated statement received March 1, 2010, Frank Meister, a customer service
supervisor, stated that appellant would replace light bulbs as needed and dusted the light fixtures
maybe two to three times a year. He would have had to replace one or two bulbs a month.
Mr. Meister noted that appellant did those duties along with many other duties in maintaining the
building.
By decision dated May 4, 2010, an OWCP hearing representative affirmed the
December 3, 2009 decision.2
On December 8, 2010 appellant requested reconsideration.3 He reiterated that the
employing establishment omitted relevant information concerning the physical requirements of
his duties which resulted in the discontinuation of his workers’ compensation benefits.
Appellant argued that Mr. Meister’s statement acknowledged that he dusted light fixtures and did
not refute the fact that it required prolonged and continuous reaching above the shoulder as he
claimed. He stated that the statements from three coworkers supported that the overhead dusting
was often done for periods of more than one hour at a time. Appellant noted that he never
received any statements from the employer and had to obtain their submissions after OWCP
rendered its decision thereby not affording him an opportunity to refute their submissions.
In a December 1, 2010 statement, clerks Mr. Efrid, Mr. Hobson and Ms. Ragsdale
advised that they worked with appellant for a number of years. They stated “during that time we
witnessed [appellant] dusting overhead light fixtures on numerous occasions that required him to
do prolonged and continuous reaching above his head often for periods of more than one hour.”

2

By decision dated August 27, 2010, appellant was awarded six percent permanent impairment of the right arm.

3

Appellant underwent a second right shoulder arthroscopy December 21, 2010, which OWCP authorized.

3

In a December 28, 2010 statement, Terry Powell, health and resource management
specialist, advised that Ms. Winkinhofer signed a certification that she sent appellant a copy of
the February 24, 2010 letter. She worked for the employer for 30 years and did not recall ever
seeing anyone on ladders dusting lights.
In a January 24, 2011 statement, appellant argued that he never received anything from
Ms. Winkinhofer and that Ms. Powell had no direct knowledge of the physical requirements of
his duty assignments. He submitted a November 8, 2010 notice of recurrence; authorization
requests; progress notes, work status reports and referrals from Dr. John Putnam, a Boardcertified orthopedic surgeon, dated November 8 and 29 and December 21, 2010 and physical
therapy prescriptions.
By decision dated March 11, 2011, OWCP denied modification of the May 4, 2010
decision.4
On March 22, 2011 appellant requested reconsideration. He asserted that the evidence
supported that his dusting of overhead light fixtures required prolonged and continuous reaching
above his head often for periods of more than one hour. Appellant stated that his assigned duties
included handling express mail daily which required lifting of up to 70 pounds, but the duty
status report provided to Dr. Lieurance stated that he was only required to lift 30 pounds.
Appellant provided a printed page allegedly from the employer’s website entitled USPS -Classes of Mail -- Overnight/Express Mail, which noted that the maximum weight was 70
pounds. In a May 31, 2011 letter, appellant indicated that the duties of cleaning and maintaining
overhead light fixtures were a small portion of his duties but, when performed, required
continuous and prolonged reaching above the shoulder often for periods of more than an hour at
a time. While he noted that express mail most commonly did not exceed 30 pounds,
occasionally he had packages exceeding 30 pounds. Appellant contended that the physical
requirements of his job had a weight limitation of 70 pounds, not the 30 pounds provided to his
physician.
A copy of a standard position description of building maintenance custodian along with
an updated Form CA-17 duty status report listing physical requirements of building maintenance
custodian position was provided, which listed lifting/carrying of intermittent one hour per day up
to 30 pounds and reaching above the shoulder intermittently up to one hour per day.
Appellant submitted reports from Dr. Putnam dated December 21, 2010 to April 4, 2011
together with a December 21, 2010 surgical report.
By decision dated June 10, 2011, OWCP denied modification of its previous decision.

4

On January 31, 2011 OWCP upgraded appellant’s claim to include the additional condition of right shoulder
loose body.

4

LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to his or her federal employment, it may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.6
ANALYSIS
OWCP accepted that appellant sustained a right knee abrasion, right shoulder
supraspinatus and right shoulder five millimeter (mm) focal full thickness rent of anterior distal.
Appellant was working limited duty when he retired from the employing establishment effective
February 28, 2009. He elected OWCP benefits effective June 3, 2009 and was paid temporary
total disability effective June 3, 2009. Dr. Lieurance, appellant’s treating physician, released
appellant to full duty without restrictions on November 23, 2009 and also on November 23, 2009
appellant requested that OWCP stop his compensation as he had been released to full duty. On
December 3, 2009 OWCP terminated wage-loss benefits effective November 23, 2009 based on
Dr. Lieurance’s opinion.
The Board finds that OWCP properly terminated wage-loss benefits based on
Dr. Lieurance’s November 23, 2009 reports releasing appellant to return to regular-duty work.
As noted, appellant retired effective February 28, 2009. On June 3, 2009 he underwent
arthroscopic right rotator cuff repair with subacromial decompression and superior labrum
anterior and posterior repairs. On November 23, 2009 Dr. Lieurance released appellant to
regular-duty work activity. He signed a CA-17 form advising that appellant had no work
restrictions. The form noted that appellant’s date-of-injury job required lifting and carrying 30
pounds one hour a day and reaching above the shoulder intermittently zero to one hour per day,
among other things. Dr. Lieurance’s December 14, 2009 report also advised that appellant could
continue working full duty without restrictions. At the time OWCP terminated wage-loss
benefits, the medical evidence clearly supported that appellant could perform his regular duties.
The Board finds that the weight of the probative medical evidence from the attending physician
establishes that appellant was able to return to his regular work without restrictions on
November 23, 2009. Consequently, OWCP properly terminated wage-loss compensation
effective November 23, 2009.7
Subsequent to OWCP’s termination of wage-loss benefits, appellant did not submit any
medical evidence in which a physician supported that he was unable to perform his regular duties
beginning November 23, 2009. Instead, appellant has argued that the CA-17 form Dr. Lieurance
signed releasing him to full duty was based on an erroneous description of his usual duties. He
5

Bernadine P. Taylor, 54 ECAB 342 (2003).

6

Id.

7

After a proper termination or modification of compensation benefits, the burden for reinstating compensation
shifts to the claimant. To prevail, the claimant must establish by the weight of the reliable, probative and substantial
evidence that he or she had an employment-related disability, which continued after termination of compensation
benefits. I.J., 59 ECAB 408 (2008).

5

claimed that his usual duties required continuous and prolonged reaching above the shoulder,
such as overhead dusting and repairing light fixtures and carrying express mail weighing up to
70 pounds. However, the employer confirmed that appellant’s duties were consistent with the
work requirements as set forth on the November 23, 2009 Form CA-17 and it explained that any
duties in which overhead reaching was required were infrequent and not continuous. Statements
from coworkers attesting to appellant performing certain duties are not specific as to the exact
time in which they observed appellant performing such continuous duties. Assertions by
appellant that he carried express mail weighing up to 70 pounds are not otherwise corroborated
by the record. The Board finds that there is no persuasive evidence indicating that Dr. Lieurance
did not have an accurate understanding of the physical requirements of appellant’s duties on
November 23, 2009 when he released appellant to work without restrictions. Instead, the most
contemporaneous evidence supports that appellant had no qualms in being released to regular
duty and having his compensation stopped as his November 23, 2009 letter specifically requested
that OWCP stop his compensation on November 23, 2009 because he had been released to
regular duty. This letter provided no indication that appellant felt that he was unable to perform
his regular duties.8
Accordingly, OWCP properly terminated appellant’s wage-loss compensation effective
November 23, 2009. Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
effective November 23, 2009.

8

The Board has held that contemporaneous evidence is entitled to greater probative value than later evidence.
S.S., 59 ECAB 315 (2008).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 10, 2011 is affirmed.
Issued: April 5, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

